UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8156


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES EDWARD BROWN, a/k/a JB,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:97-cr-00170-GRA-4)


Submitted:    February 19, 2009            Decided:   February 25, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Brown, Appellant Pro Se.  Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Edward Brown appeals the district court order

denying his motion to reconsider the order denying his motion to

reduce his sentence under 18 U.S.C. § 3582(c)(2) (2006).              We

have reviewed the record and Brown’s contentions on appeal and

find the district court did not abuse its discretion denying the

motion.    See United States v. Goines, 357 F.3d 469, 478 (4th

Cir. 2004).     Accordingly, we affirm for the reasons stated by

the district court.       See United States v. Brown, No. 8:97-cr-

00170-GRA-4 (D.S.C. Sept. 19, 2008).      We grant Brown’s motion to

proceed   in   forma   pauperis.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                   2